Brady, J.
If it appeared in this casa that the execution
which was issued upon the judgment of affirmance had been .-turned at the request of the plaintiff without any action on Ae part of the sheriff, it would be necessary to pass upon the .ptesfioa whether such a proceeding is a sufficient compliance with the statutory pre-requisite of the issuing of an execution, ibis case, however, shows that a levy was made on the property of the defendant, a claim interposed, and a trial and verdict in favor of the claimant.
I concur, therefore, with Judge Daly that the judgment should be reversed.
Judgment reversed.